DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from application #16.313,002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Wagner (US 4,219,508, hereinafter referred to as “Wagner”).
Wagner teaches a process for the preparation of a mixture of low molecular weight hydroxyl0aldehydes, hydroxyl ketones, and polyhydric alcohols by the condensation of formaldehyde wherein unpurified synthesis gases obtained from large scale production of formaldehyde can be used directly as the source of formaldehyde (Abstract, Col. 3, Line 54 – Col. 4, Line 63). The composition can comprise acetals and hemiacetals that are reaction products of alcohols, aldehydes and ketones, wherein the alcohols can be polyhydric, such as monosaccharides, and wherein the aldehyde is formaldehyde (Col. 12, Line 38 – Col. 13, Line 13). Wherein the composition can further contain a glucose or fructose reacted with formaldehyde used as a co-catalyst (Col. 12, Line 65 to Col. 13, Line 13).
However, Wagner does not teach or suggest a process of scavenging hydrogen sulfide/mercaptans that comprises adding to a medium containing hydrogen sulfide/mercaptans a composition containing the combination of a nitrogen free monohydric alcohol and an aldehyde/ketone with a reaction product between a reaction product between a monosaccharide having 3 to 6 carbon atoms and/or an oligiosaccharide being formed by oligomerization of monosaccharides having 3 to 6 carbon atoms and an aldehyde or ketone having one or two carbon atoms, wherein the reaction products are hemiacetals and/or acetals.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew J. Oyer/Primary Examiner, Art Unit 1767